ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_06_FR.txt. 489

DÉCLARATION DE M. LE JUGE REZEK

Rares sont les affirmations, en droit international classique, caractéri-
sées par autant d’inconsistance — et une inconsistance aussi peu admis-
sible sur le plan moral — que celles qui voudraient que les accords
conclus dans le passé entre des puissances coloniales et des communautés
indigènes — maîtresses de leurs territoires depuis des siècles, organisées et
soumises à une autorité reconnue — ne soient pas des traités, parce que
«les chefs et les tribus indigènes ne sont ni des Etats ni des organisations
internationales, et n’ont donc pas la capacité de conclure des traités»
(The Law of Treaties, 1961, p. 53). En employant ce langage pour expri-
mer la doctrine prédominante dans l’Europe de son temps, Arnold
McNair a néanmoins signalé que la question avait été comprise de
manière différente aux Etats-Unis, où la qualité de nations étrangères fut
reconnue aux communautés indigènes jusqu’à la promulgation de I’ Indian
Appropriations Act du 3 mars 1871, loi qui plaça ces communautés sous
la tutelle de l’Union et les intégra à celle-ci. Quant aux accords que ces
communautés avaient conclus avec le Gouvernement fédéral, ils étaient
considérés comme des traités et devaient être honorés comme tels — et
s’il fallait par ailleurs les interpréter, la Cour suprême appliquerait la
règle contra proferentem.

Dans l'affaire du Sahara occidental, la Cour semble avoir rejeté l’idée
qu'un pouvoir européen puisse s'approprier unilatéralement un territoire
occupé par des communautés indigènes. Elle a en effet estimé que même
des tribus nomades, présentes sur un territoire et dotées d’une organisa-
tion sociale et politique, possédaient une personnalité suffisante, au regard
du droit international, pour que leur territoire ne soit pas une terra nul-
lius. Le titre de souveraineté sur un territoire ainsi peuplé ne peut donc
pas, selon cette jurisprudence, être acquis par occupation, mais unique-
ment «au moyen d'accords conclus avec des chefs locaux» (CZ J. Recueil
1975, p. 39, par. 80).

Dans la présente affaire, la presqu’ile de Bakassi faisait partie du
domaine du Vieux-Calabar, soumis à l’autorité originaire de ses rois et
chefs. L’Etat demandeur lui-même, paradoxalement contraint par les cir-
constances de reprendre à son compte quelques adages particulièrement
inacceptables du discours colonialiste, a essayé de mettre en doute l’exis-
tence et l’indépendance d’une telle autorité, en ayant recours à des consi-
dérations qui les confirment plutôt. Par ailleurs, seul le traité de 1884,
conclu avec cette forme d’autorité locale, aurait pu justifier les fonctions
assumées par la Grande-Bretagne lorsqu'elle devint l'Etat protecteur de
ces territoires. Car, si les rois et chefs du Vieux-Calabar n'avaient pas
qualité pour conclure un engagement international, si le traité de 1884

190
490 FRONTIÈRE TERRESTRE ET MARITIME (DÉCL. REZEK)

n'était pas un traité et n’avait point de valeur juridique, il convient de se
demander sur quelle base la Grande-Bretagne a pu asseoir son autorité
sur ces territoires, en vertu de quel mystérieux droit divin s’est-elle érigée
en Etat protecteur de ces espaces africains.

Par la force du traité de 1884, la Grande-Bretagne s’est dotée d’un pou-
voir de contrôle sur les relations extérieures de la nation africaine, sans
s’attribuer le pouvoir de négocier en son nom, moins encore celui de tran-
siger ou de renoncer à quoi que ce soit lors d’une négociation internatio-
nale, et surtout pas celui d’aliéner une partie quelconque de son territoire.
Le défaut de légitimité qui caractérise l'acte de cession fait que le traité
anglo-allemand du 11 mars 1913 ne saurait être valable là où, définissant
le dernier secteur de la frontière terrestre, il décide du sort de Bakassi.

Cependant, le vice du dispositif concernant la presqu'île de Bakassi ne
remet pas en cause la validité du reste du traité. Nous sommes ici devant
le cas prévu à l’article 44, paragraphe 3, alinéa a), de la convention de
Vienne sur le droit des traités, qui pourrait d’ailleurs être écarté, en prin-
cipe, par l'application éventuelle de l’alinéa qui suit, s’il était possible
d'établir que la cession de Bakassi était une condition essentielle du
consentement de l’Allemagne à l’égard du reste du traité; mais, pour
autant que je me souvienne, nul n’a affirmé qu’il en fût ainsi.

*
* *

En outre, je n’arrive pas a considérer que la déclaration de Maroua du
I* juin 1975 constitue un traité et, partant, à en tirer les conséquences.
J'ai même quelque difficulté à y voir un traité qui aurait été conclu mais
qui simplement ne serait pas entré en vigueur, faute de ratification par les
deux parties. J’y vois plutôt une déclaration des deux chefs d’Etat, faisant
suite à d’autres déclarations analogues demeurées sans lendemain, ce qui
prouve qu'elles n'étaient pas définitives en tant que sources de droit. Il est
exact que l’adoption formelle du document par les organes investis du
treaty-making power aurait donné naissance à un instrument convention-
nel. Je veux dire qu’un texte, quel que soit son intitulé ou sa forme, quelle
que soit la procédure suivie pour sa négociation, peut de toute évidence
devenir un traité si les organes compétents des parties expriment finale-
ment leur consentement. Ici, l'Etat défendeur a soutenu, sans contesta-
tion, que la déclaration de Maroua n’avait pas été ratifiée par le Nigéria,
faute d'approbation par l'organe compétent, à la lumière de la Constitu-
tion en vigueur à l'époque.

La convention de Vienne est d’une remarquable simplicité lorsqu'elle
définit les circonstances exceptionnelles dans lesquelles un Etat peut nier
la valeur juridique d’un traité en raison d’un vice du consentement de
cette espèce. Il faut bien que la norme interne, dont l’application a été
méconnue, soit une norme fondamentale, et que sa violation ait été mani-
feste, c’est-à-dire qu’il s'agisse d’une violation qui ne pouvait manquer
d’être relevée par l’autre partie dans des circonstances normales. Or je
suis d’avis que le Cameroun n’était nullement en droit de croire que la

191
491 FRONTIÈRE TERRESTRE ET MARITIME (DÉCL. REZEK)

déclaration en cause était vraiment un traité achevé, en vigueur le jour
même de sa signature. Je ne connais pas d’ordre juridique qui autoriserait
le gouvernant à conclure seul, de manière définitive, et à mettre en
vigueur, sur la base de sa seule autorité, un traité concernant une fron-
tière, donc le territoire de l'Etat, qu'il soit terrestre ou maritime. Je me
demande s’il y a une partie du monde où ce non-respect des formalités les
plus élémentaires serait compatible avec le caractère complexe et éminent
d’un traité de frontière international.

Il est normal, dans un débat de cette nature, que l’on évoque l'affaire
du Statut juridique du Groënland oriental (C.P.J.I. série A/B n° 53,
p. 22}. On oublie parfois que la Cour n’a jamais dit que, parmi les modes
de conclusion des traités, on trouvait la formulation orale. La Cour n’a
pas dit que la déclaration Ihlen était un traité. Elle a dit que les garanties
données par le ministre norvégien à l'ambassadeur danois engageaient la
Norvège. Il y a donc d’autres modes, moins formalistes, par lesquels un
Etat peut créer pour lui-même des obligations internationales. Là n’est
pas la question. Ce qu’il faut se demander, c’est si un engagement inter-
national relatif à la détermination d’une frontière peut prendre une forme
autre que celle du traité au sens étroit, même lorsque les espaces terrestres
ou maritimes concernés sont peu étendus, ou lorsque ladite frontière n’est
pas caractérisée par une longue histoire de contestations et d’incertitudes.

Je ne puis donc m’associer à la majorité en ce qui concerne la souve-
raineté sur la presqu'île de Bakassi et les eaux adjacentes. A mon sens, ces
espaces relèvent de la souveraineté de l’Etat défendeur.

(Signé) Francisco REZEK.

192
